--------------------------------------------------------------------------------

Exhibit 10.2


BIOSPECIFICS TECHNOLOGIES CORP.
2019 OMNIBUS INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”), dated as of
July 1, 2019 (the “Date of Grant”), is delivered by BioSpecifics Technologies
Corp. (the “Company”) to Pat Caldwell, an individual, with a primary address at
____________ (the “Participant”).
 
RECITALS
 
The BioSpecifics Technologies Corp. 2019 Omnibus Incentive Compensation Plan
(the “Plan”) provides for the grant of restricted stock units in accordance with
the terms and conditions of the Plan.  The Committee has decided to make this
Award of restricted stock units as an inducement for the Participant to promote
the best interests of the Company and its stockholders.  This Award Agreement is
made pursuant to the Plan and is subject in its entirety to all applicable
provisions of the Plan.  Capitalized terms used herein and not otherwise defined
will have the meanings set forth in the Plan.
 
1.            Grant of Restricted Stock Units.  Subject to the terms and
conditions set forth in this Award Agreement and in the Plan, the Company hereby
grants the Participant five hundred (500) restricted stock units, subject to the
restrictions set forth below and in the Plan (the “Restricted Stock Units”). 
Each Restricted Stock Unit represents the right of the Participant to receive a
share of common stock of the Company (“Company Stock”), if and when the
specified conditions are met in Section 3 below, and on the applicable payment
date set forth in Section 5 below.
 
2.           Restricted Stock Units.  Restricted Stock Units represent
hypothetical shares of Company Stock, and not actual shares of stock.  No shares
of Company Stock shall be issued to the Participant at the time the Award is
made, and the Participant shall not be, and shall not have any of the rights or
privileges of, a stockholder of the Company with respect to any Restricted Stock
Units.  The Participant shall not have any interest in any fund or specific
assets of the Company by reason of this Award.
 
3.           Vesting.
 
(a)          Subject to the terms of this Section 3, one fourth (1/4) of the
Restricted Stock Units shall become vested on each of the first four
anniversaries of the Date of Grant (each anniversary, a “Vesting Date”), so that
one hundred percent (100%) of the Restricted Stock Units become vested on the
fourth anniversary of the Date of Grant.
 
(b)          The vesting of the Restricted Stock Units shall be cumulative, but
shall not exceed 100% of the Restricted Stock Units.  If the foregoing schedule
would produce fractional Restricted Stock Units, the number of Restricted Stock
Units that vest shall be rounded down to the nearest whole Restricted Stock Unit
and the fractional Restricted Stock Units will be accumulated with any
fractional Restricted Stock Units produced on a future Vesting Date, and paid
once such fractional Restricted Stock Units from prior Vesting Dates equal a
whole Restricted Stock Unit.
 

--------------------------------------------------------------------------------

(c)          Notwithstanding Section 3(a) above, the Restricted Stock Units
shall accelerate and fully vest upon the Participant’s termination of service by
the Company or its subsidiaries without Cause.  For the avoidance of doubt, for
purposes of this Award Agreement, “Cause” shall be defined as such term is
defined in the consulting agreement dated April 1, 2019 between the Participant
and the Company.
 
(d)          Except as otherwise provided in a written consulting agreement or
severance agreement entered into by and between the Participant and the Company
or its subsidiaries, in the event of a Change of Control before all of the
Restricted Stock Units vest in accordance with Section 3(a) above, the
provisions of the Plan applicable to a Change of Control shall apply to the
Restricted Stock Units, and, in the event of a Change of Control, the Committee
may take such actions with respect to the vesting of the Restricted Stock Units
as it deems appropriate pursuant to the Plan.
 
4.           Termination of Restricted Stock Units.
 
(a)          Upon the Participant’s (i) voluntary termination of service or (ii)
termination of service by the Company or its subsidiaries for Cause, any
unvested Restricted Stock Units shall automatically terminate and shall be
forfeited as of the date of the Participant’s termination of service.  No
payment shall be made with respect to any unvested Restricted Stock Units that
terminate as described in this Section 4.
 
(b)          If the Participant ceases to provide service to the Company and its
subsidiaries as a result of the Participant’s Disability or the Participant
becoming Disabled, the Restricted Stock Units shall continue to vest pursuant to
Section 3(a) of this Award Agreement.
 
(c)          If the Participant ceases to provide service to the Company and its
subsidiaries as a result of the Participant’s death, any unvested Restricted
Stock Units shall become fully vested.
 
5.           Payment of Restricted Stock Units and Tax Withholding.
 
(a)          If and when the Restricted Stock Units vest, the Company shall
issue to the Participant one share of Company Stock for each vested Restricted
Stock Unit, subject to applicable tax withholding obligations.  Subject to
Sections 5(b) and 12, the issuance of shares of Company Stock pursuant to the
preceding sentence of this Section 5(a) shall be made as soon as
administratively practicable (but no later than thirty (30) days) following the
applicable Vesting Date.
 
(b)          All obligations of the Company under this Award Agreement shall be
subject to the rights of the Company and its subsidiaries as set forth in the
Plan to withhold amounts required to be withheld for any taxes, if applicable. 
At such time as the Committee may determine in its discretion under the Plan, at
the time of payment in accordance with Section 5(a) above, or if applicable, at
the time the Restricted Stock Units vest, the number of shares issued to the
Participant shall be reduced by a number of shares of Company Stock with a Fair
Market Value (measured as of the Vesting Date) equal to an amount of the FICA,
federal income, state, local and other tax liabilities required by law to be
withheld with respect to the payment of the Restricted Stock Units.  To the
extent not withheld in accordance with the immediately preceding sentence, the
Participant shall be required to pay to the Company or its subsidiaries, or make
other arrangements satisfactory to the Company and its subsidiaries to provide
for the payment of, any federal, state, local or other taxes that the Company
and its subsidiaries are required to withhold with respect to the Restricted
Stock Units.  Notwithstanding any other provision of this Award Agreement or the
Plan, the Company shall not be obligated to guarantee any particular tax result
for the Participant with respect to the Restricted Stock Units and/or payment
provided to the Participant hereunder, and the Participant shall be responsible
for any taxes imposed on the Participant with respect to such Restricted Stock
Units and/or payment.
 
2

--------------------------------------------------------------------------------

(c)          The obligation of the Company to deliver Company Stock shall also
be subject to the condition that if at any time the Board shall determine in its
discretion that the listing, registration or qualification of the shares upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares, the shares may not
be issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board.  The issuance of shares, if any, to the Participant
pursuant to this Award Agreement is subject to any applicable taxes and other
laws or regulations of the United States or of any state, municipality or other
country having jurisdiction thereof.
 
6.           No Stockholder Rights; Compliance with Laws and Regulations;
Dividend Equivalents.  Neither the Participant, nor any person entitled to
receive payment in the event of the Participant’s death, shall have any of the
rights and privileges of a stockholder with respect to shares of Company Stock,
including voting or dividend rights, until certificates for shares have been
issued upon payment of Restricted Stock Units.  The issuance of shares of
Company Stock pursuant to the payment in respect of Restricted Stock Units
pursuant to Section 5 shall be subject to compliance by the Participant with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Company Stock may be listed for
trading at the time of such issuance.  Notwithstanding the foregoing, the
Committee may grant to the Participant Dividend Equivalents on the shares
underlying the Restricted Stock Units prior to the Vesting Date, which shall be
credited to the Participant and will be paid or distributed in in accordance
with this Award Agreement and the Plan.  The Participant acknowledges that no
election under Section 83(b) of the Code is available with respect to Restricted
Stock Units.
 
7.           Grant Subject to Plan Provisions.  This Award is made pursuant to
the Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The grant and
payment of the Restricted Stock Units are subject to the provisions of the Plan
and to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (a) rights
and obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares of Company Stock, (c) changes in
capitalization of the Company and (d) other requirements of applicable law.  The
Committee shall have the authority to interpret and construe the Restricted
Stock Units pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.
 
3

--------------------------------------------------------------------------------

8.           No Employment or Other Rights.  The Award of the Restricted Stock
Units shall not confer upon the Participant any right to be retained by or in
the employ or service of the Company and its subsidiaries and shall not
interfere in any way with the right of the Company or its subsidiaries to
terminate the Participant’s service at any time. The right of the Company and
its subsidiaries to terminate the Participant’s service at any time for any
reason is specifically reserved.  The obligations of the Company hereunder will
be merely that of an unfunded and unsecured promise of the Company to deliver
one share of Company Stock for each vested Restricted Stock Unit, in the future,
and the rights of the Participant will be no greater than that of an unsecured
general creditor.  No assets of the Company will be held or set aside as
security for the obligations of the Company hereunder.
 
9.           Assignment and Transfers.  Except as the Committee may otherwise
permit pursuant to the Plan, the rights and interests of the Participant under
this Award Agreement may not be sold, assigned, encumbered or otherwise
transferred except, in the event of the death of the Participant, by will or by
the laws of descent and distribution.  In the event of any attempt by the
Participant to alienate, assign, pledge, hypothecate, or otherwise dispose of
the Restricted Stock Units or any right hereunder, except as provided for in
this Award Agreement, or in the event of the levy or any attachment, execution
or similar process upon the rights or interests hereby conferred, the Company
may terminate the Restricted Stock Units by notice to the Participant, and the
Restricted Stock Units and all rights hereunder shall thereupon become null and
void.  The rights and protections of the Company hereunder shall extend to any
successors or assigns of the Company and to the Company’s parents, subsidiaries,
and affiliates.  This Award Agreement may be assigned by the Company without the
Participant’s consent.
 
10.         Applicable Law; Jurisdiction.  The validity, construction,
interpretation and effect of this Award Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to the conflicts of laws provisions thereof.  Any action arising out of,
or relating to, any of the provisions of this Award Agreement shall be brought
only in the United States District Court for the Southern District of New York,
or if such court does not have jurisdiction or will not accept jurisdiction, in
any court of general jurisdiction in New York, New York, and the jurisdiction of
such court in any such proceeding shall be exclusive.  Notwithstanding the
foregoing sentence, on and after the date a Participant receives shares of
Company Stock hereunder, the Participant will be subject to the jurisdiction
provision set forth in the Company’s bylaws.
 
11.          Notice.  Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the Principle Executive Officer at
the corporate headquarters of the Company, and any notice to the Participant
shall be addressed to such Participant at the current address shown on the
records of the Company or its subsidiaries.  Any notice shall be delivered by
hand, or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service or by the postal authority of the country in
which the Participant resides or to an internationally recognized expedited mail
courier.
 
12.          Recoupment Policy.  The Participant agrees that, subject to the
requirements of applicable law, the Restricted Stock Units, and the right to
receive and retain any Company Stock covered by this Award Agreement, shall be
subject to rescission, cancellation or recoupment, in whole or part, if and to
the extent so provided under any applicable “clawback” or recoupment policies,
securities exchange listing standard, share trading policy or and similar
standard or policy that may be required by law and/or implemented by of the
Company and that is in effect on the Date of Grant or that may be established
thereafter. By accepting the Restricted Stock Units, the Participant agrees and
acknowledges that the Participant is obligated to cooperate with, and provide
any and all assistance necessary to, the Company to recover or recoup any such
Restricted Stock Units or shares or amounts paid under the Restricted Stock
Units subject to clawback or recoupment pursuant to such policy, listing
standard or law.  Such cooperation and assistance shall include, but is not
limited to, executing, completing and submitting any documentation necessary to
recover or recoup any such Restricted Stock Units or shares or amount paid from
the Participant’s accounts, or pending or future compensation or Awards under
the Plan.
 
4

--------------------------------------------------------------------------------

13.          Electronic Delivery. The Company may, in its sole discretion,
deliver any documents relating to the Participant’s Restricted Stock Units and
the Participant’s participation in the Plan, or future Awards that may be
granted under the Plan, by electronic means or request the Participant’s consent
to participate in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and, if requested, agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third-party designated by the Company.
 
14.          Binding Effect; No Third Party Beneficiaries.  This Award Agreement
shall be binding upon and inure to the benefit of the Company and the
Participant and each of their respective heirs, representatives, successors and
permitted assigns.  This Award Agreement shall not confer any rights or remedies
upon any person other than the Company and the Participant and each of their
respective heirs, representatives, successor and permitted assigns.
 
15.          Severability.  If any provision of this Award Agreement is held to
be unenforceable, illegal or invalid for any reason, the unenforceability,
illegality or invalidity will not affect the remaining provisions of the Award
Agreement, and the Award Agreement is to be construed and enforced as if the
unenforceable, illegal or invalid provision had not been inserted, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
 
16.          Waiver.  The waiver by the Company with respect to the
Participant’s (or any other participant’s) compliance of any provision of this
Award Agreement shall not operate or be construed as a waiver of any other
provision of this Award Agreement, or of any subsequent breach by such party of
a provision of this Award Agreement.
 
17.          Amendment.  Except as permitted by the Plan, this Award Agreement
may not be amended, modified, terminated or otherwise altered except by the
written consent of the Company and the Participant.
 
18.          Counterparts.  This Award Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
 
5

--------------------------------------------------------------------------------

19.          Application of Section 409A of the Code.  The Award covered by this
Award Agreement is intended to be exempt from, or otherwise comply with the
provisions of, Section 409A of the Code, as amended, and the regulations and
other guidance promulgated thereunder (“Section 409A”).  Notwithstanding the
foregoing or any other provision of this Award Agreement or the Plan to the
contrary, if the Restricted Stock Units are subject to the provisions of Section
409A (and not exempted therefrom), the provisions of this Award Agreement and
the Plan shall be administered, interpreted and construed in a manner necessary
to comply with Section 409A (or disregarded to the extent such provision cannot
be so administered, interpreted or construed).  If any payments or benefits
hereunder constitute non-conforming “deferred compensation” subject to taxation
under Section 409A, the Participant agrees that the Company may, without the
Participant’s consent, modify the Award Agreement to the extent and in the
manner the Company deems necessary or advisable or take such other action or
actions, including an amendment or action with retroactive effect, that the
Company deems appropriate in order either to preclude any such payment or
benefit from being deemed “deferred compensation” within the meaning of Section
409A or to provide such payments or benefits in a manner that complies with the
provisions of Section 409A such that they will not be subject to the imposition
of taxes and/or interest thereunder.  If, at the time of the Participant’s
separation from service (within the meaning of Section 409A), (A) the
Participant shall be a specified employee (within the meaning of Section 409A
and using the identification methodology selected by the Company from time to
time) and (B) the Company shall make a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) the settlement of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not settle such amount on
the otherwise scheduled settlement date but shall instead settle it, without
interest, within 30 days after such six-month period.  Payments with respect to
the Restricted Stock Units may only be paid in a manner and upon an event
permitted by Section 409A, and each payment under the Restricted Stock Units
shall be treated as a separate payment, and the right to a series of installment
payments under the Restricted Stock Units shall be treated as a right to a
series of separate payments.   In no event shall the Participant, directly or
indirectly, designate the calendar year of payment.  Notwithstanding the
foregoing, the Company makes no representations and/or warranties with respect
to compliance with Section 409A, and the Participant recognizes and acknowledges
that Section 409A could potentially impose upon the Participant certain taxes
and/or interest charges for which the Participant is and shall remain solely
responsible.
 
[Signature Page Follows]
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Award Agreement, and the Participant has executed this Award
Agreement, effective as of the Date of Grant.
 

 
BIOSPECIFICS TECHNOLOGIES CORP.
     
/s/ Ronald E. Law
 
Name:
Ronald E. Law
 
Title:
Principal Executive Officer



I hereby accept the award of Restricted Stock Units described in this Award
Agreement, and I agree to be bound by the terms of the Plan and this Award
Agreement.  I hereby agree that all decisions and determinations of the
Committee with respect to the Restricted Stock Units shall be final and binding.


July 12, 2019
/s/ Patrick M. Caldwell
Date
Patrick M. Caldwell




7

--------------------------------------------------------------------------------